Citation Nr: 0740760	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-33 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD.

In a January 2007 written statement, the veteran stated that 
he had revoked the power of attorney to his chosen 
representative.  The veteran has decided to represent himself 
with respect to his appeal.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
the claimed in-service stressors are not related to combat.

2.  The most persuasive medical evidence of record shows that 
the veteran does not a currently have a diagnosis of PTSD. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in September 2003 and February 2005.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in evidence in his possession that would support 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The veteran was afforded two VA examinations.  
He has not identified any additional evidence that could be 
obtained to substantiate the claim, and in correspondence 
received in August 2006, indicated he had no further evidence 
to submit in support of his claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  


Analysis

The veteran claims service connection for post-traumatic 
stress disorder (PTSD).  The Board has considered his 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

Participation in combat, is a determination that is to be 
made on a case-by-case basis, and requires the veteran to 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).   

Also, if the evidence establishes that the veteran was a 
prisoner of war under the provisions of 38 C.F.R. § 3.1(y) 
(2007), and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2007).  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2007); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Court has held that 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).

The veteran has identified two stressor events upon which his 
PTSD claim is based.  Specifically, the veteran alleges that 
he was in a motor vehicle accident from which he suffered 
injuries to his nose and back and witnessed the death of 
several his fellow servicemen during parachute jump 
exercises; one of which the veteran had to clean up after.

Service personnel records show the veteran had military 
occupational specialties (MOS) of lineman and supply clerk.  
The DD 214 is negative for any awards or decorations that are 
indicative of combat.  It does show that the veteran 
completed Basic Airborne Training and received a Parachutist 
Badge.  

Service medical records are negative for any signs, symptoms 
or diagnosis of a psychiatric disorder.  Clinical notes 
reflect the veteran was in a car wreck in September 1962.  He 
suffered nose trauma with soft tissue swelling, but no 
evidence of fracture.  He also had complaint of back and leg 
pain, with bruising.  X-rays showed loss of lumbar spine 
lordotic curvature.  No other abnormality was seen.  

The RO sent a PTSD questionnaire to the veteran in September 
2003, requesting information about the claimed stressor 
incidents.  In a written statement dated in March 2004, the 
veteran stated that he could not remember dates and needed 
his service medical records to find out when he had injured 
his back from the jumps and the vehicle accident.  In a 
statement received in January 2005, the veteran wrote that he 
injured his back in the vehicle accident in 1962 and that he 
is disturbed by accident scenes on the news and in movies.  
He also indicated that as a paratrooper, he witnessed several 
of his comrades fall to their deaths.

In correspondence dated in August 2003 and November 2004, J. 
C., L., M.D., a private physican, indicated that the veteran 
had been evaluated at his clinic on those dates.  He 
diagnosed the veteran with PTSD, chronic, severe.  In both 
letters of correspondence, J. C., L., M.D. generally 
indicated that his diagnosis was based upon the veteran's 
reported military history of having sustained several 
injuries to his back, most of which were from jump exercises; 
injuries sustained in a motor vehicle accident; and having 
witnessed the deaths of three fellow service members during 
jump mishaps.  He noted that since service, the veteran 
reportedly had experienced multiple chronic PTSD symptoms.  
Based upon his findings, he believed the veteran was severely 
compromised in his ability to sustain social and work 
relationships, as was therefore permanently and totally 
disabled.

VA medical treatment records dated from February 2004 to 
December 2006 do not reflect treatment or diagnoses of PTSD.  

The veteran was evaluated at a VA medical examination in June 
2005.  His claims file was reviewed.  The veteran reported 
that he was in the Signal Corps and had to do parachute 
jumps.  He stated that he had one motor vehicle accident in a 
jump drop zone.  He was riding in a jeep which overturned.  
As a result his face and back were injured.  The veteran also 
reported having a few difficult jumps. He stated that he saw 
three people killed when their parachutes did not open.  The 
veteran also reported that he had to clean one of the guys up 
from the ground.  The Axis I diagnosis was depressive 
disorder, not otherwise specified.  The examiner deferred a 
diagnosis of PTSD and recommended further psychological 
testing. 

The veteran underwent a VA psychological examination in June 
2005, by a psychologist.  This examiner indicated that the 
assessment consisted of the veteran's psychosocial history, 
clinical interview, review of the claims file and medical 
records; as well as several psychometric clinical tests 
including the Minnesota Multiphasic Personality Inventory 
(MMPI-2); the Mississippi scale of post-traumatic stress 
disorder; and the Traumatic Symptom Inventory (TSI).  

The veteran reported that he was involved in a car wreck in 
1962 along with three other soldiers.  He had injuries to the 
nose and back.  This was a factor that the veteran related 
his PTSD to and the examiner confirmed this upon review of 
the claims file.  Additionally, the veteran reported that he 
was tasked with cleaning up after a parachute accident in 
which several people were killed.  His reports of this were 
noted to be vague and somewhat confused.  When pressed for 
details he was not able to explain.  The examiner noted that 
he became frustrated saying that it was many years ago.  The 
examiner stated that the note from the private physician [J. 
C. L., MD.], only mentions the parachute accident but does 
not provide details.  As for symptoms related to PTSD, the 
veteran reported the most salient problem was his sleeping 
difficulty, including nightmares.  The examiner also noted 
that the veteran had considerable difficulty responding to 
specific symptom questions.  The veteran indicated that he 
avoided going out, but the examiner related this to a lack of 
energy and initiative, as opposed to an avoidance response.  
The veteran also stated that he avoided war movies, but could 
not explain how that related to his car accident.  The 
veteran denied feelings of estrangement, a sense of 
foreshortened future, hypervigilance or hyperstartle 
response.  

Upon the conclusion of the examination, the examiner opined 
that while the veteran described traumatic events, he did not 
meet the cluster C criteria necessary for a PTSD diagnosis.  
The examiner further noted that the veteran's response to 
psychometric testing was essentially invalid.  His MMPI-2 was 
invalid and was characterized by responses that suggested he 
may not have understood the test items due to confusion, or 
that he attempted to exaggerate his symptoms.  In addition, 
there were indications of random responding especially 
towards the end of the test.  The TSI was also invalid due to 
a high endorsement of atypical responses.  In summary, based 
upon the psychometric testing, clinical interview, 
observations, and history, the examiner opined that the 
veteran's diagnosis seemed most consistent with major 
depression likely related to his current life difficulties.  
He did not meet the criteria for a PTSD disorder.  The Axis I 
diagnoses were depressive disorder, NOS; rule-out cognitive 
disorder NOS.  

After a review of the cumulative evidence, the Board finds 
that service connection for PTSD is not warranted.  As noted, 
a diagnosis of PTSD requires medical evidence establishing a 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2007); a link, established by medical evidence, 
between current symptomatology and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor actually occurred.  

The Board is mindful that the veteran has been diagnosed with 
PTSD by J. C. L., M.D. based upon his reported stressors of 
the car accident and the deaths of three of his fellow 
service members during parachute training accidents.  In 
contrast, the two VA examiners have concluded that the 
veteran does not currently carry a diagnosis of PTSD.  Thus, 
in sum, the record contains evidence both for, and against 
the veteran's claim.  The Court has held that it is the 
Board's duty to determine the credibility and weight of 
evidence.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  While the Board may not ignore the opinion of a 
physician, it is certainly free to weigh the credibility of 
that physician's statement.  Sanden v. Derwinski, 2 Vet. App. 
97 (1992).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualification and 
analytical finding, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993); and an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 
(1991).  

Here, the Board finds the private opinion, in favor of the 
veteran's PTSD diagnosis, is of lesser probative value than 
the latter June 2005 VA examination report.  In this regard, 
the Board notes that J. C. L., MD. fails to provide an 
adequate explanation for the basis of his opinion.  His 
opinion does not indicate which, if any, psychological tests 
were conducted in support of the diagnosis and as such, the 
scope of his examination appears to be limited, especially 
when compared to the battery of the tests performed at the 
latter VA examination.

In addition, with specific regard to the veteran's report 
that he witnessed three men die in parachute accidents and 
had to clean up after one; the PTSD diagnosis was based 
solely on the veteran's self-reported and completely 
unsubstantiated and vague history of the claimed event(s).  
There is no indication, however, that J. C. L., MD reviewed 
the veteran's medical history and service record to confirm 
the veteran's subjective account of the events during his 
military service.  The Court has held that a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  Without such corroboration of an 
in-service stressor, a diagnosis of PTSD has no probative 
value.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  

There is no objective evidence to show that the veteran 
personally participated in events constituting actual combat 
at any time during service.  In addition, the veteran's DD 
214 is negative for any awards or decorations indicative of 
combat and the veteran does not contend that he had any 
combat service.  Therefore, the Board finds the veteran is 
not a combat veteran -and as such his testimony by itself, is 
not sufficient to establish the incurrence the claimed 
stressors.  Rather, there must be service records or other 
credible supporting evidence to corroborate his testimony.  
Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 
Vet. App. 283 (1994).  

Service records contain corroborating evidence of the first 
of veteran's claimed stressor, that he was involved in a car 
accident during service.  They do not, however, corroborate 
the second stressor-witnessing the deaths of three fellow 
servicemen during parachute jumps.  The veteran has not 
provided sufficient credible supporting evidence to 
corroborate this stressor.  The record also shows the veteran 
has been vague in reporting this particular stressor to 
medical personnel.  Without the veteran having identified any 
specific information about the claimed death of his fellow 
servicemen, such as when and where the deaths occurred and 
the names of any of the men who died, there is no opportunity 
for VA to attempt to verify the veteran's accounts.  The 
veteran's service records do not reflect that any traumatic 
events occurred during jump training activities, nor does the 
record contain any other credible supporting evidence to 
corroborate his testimony, such as lay statements from former 
service-members or others who may have witnessed these 
events.

In contrast to the private medical opinion, the Board finds 
that the opinion provided at the VA psychological examination 
in June 2005 is of greater probative weight.  That examiner 
opined that the veteran's symptoms are more consistent with a 
diagnosis of depressive disorder.  The Board notes that this 
VA psychologist indicated that her assessment consisted of 
several psychometric clinical tests including the Minnesota 
Multiphasic Personality Inventory; the Mississippi scale of 
post-traumatic stress disorder; and the Traumatic Symptom 
Inventory.  In addition, the examiner reviewed the claims 
file in its entirety.  The VA psychologist's discussion of 
her opinion was also more through and detailed than the 
private report.  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Board 
also notes that another VA examiner (who also reviewed the 
veteran's claims file and conducted a review of the veteran) 
found that the veteran more likely suffers from depression, 
NOS, as opposed to PTSD.  For these reasons, the Board finds 
that the VA opinion outweighs the private opinion of J. C. 
L., MD.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In sum, in order for the veteran to be awarded service 
connection for PTSD, there must be medical evidence linking a 
current diagnosis of PTSD to an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2007).  Based on the 
VA examination, the Board finds that the veteran lacks a 
current diagnosis of PTSD, and the Board emphasizes that 
without a diagnosis of PTSD in accordance 38 C.F.R. § 
4.125(a), there is no basis for an award of service 
connection.  Id.  

The only other evidence of record that the veteran has PTSD 
comes from his own unsubstantiated contentions.  The Board 
notes, however, that, as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Thus, on the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for PTSD, has 
not been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of a PTSD medical 
diagnosis based upon verified stressors - the doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990). 


ORDER

Service connection for PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


